Citation Nr: 0911236	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-27 668	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, rated as 10 percent disabling from 
September 30, 2004, to February 20, 2008, and as 20 percent 
disabling thereafter.

2.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right ankle. 

4.  Entitlement to an increased rating for right carpal 
tunnel syndrome with right thumb and ring finger fractures, 
rated as 10 percent disabling from September 30, 2004, to 
October 21, 2008, and as 30 percent disabling thereafter.

5.  Entitlement to an increased rating for left carpal tunnel 
syndrome with left thumb fracture, rated as 10 percent 
disabling from September 30, 2004, to October 21, 2008, and 
as 20 percent disabling thereafter.

6.  Entitlement to a rating in excess of 10 percent for 
residual headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1994.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.    


FINDING OF FACT

On February 13, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal was requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  

In a letter received on February 13, 2009, the appellant 
withdrew his appeal as to all issues currently on appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


